DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Species C, represented in Figs. 1A-K and 4A-C, encompassing claims 1-15 and 21-25 is acknowledged.
	The traverse is based on a conclusory statement that the species should not cause undue burden on the Examiner, to which the Examiner disagrees.
Therefore, the restriction is maintained and made Final.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.


Claim Objections
4.	Claims 15 are objected to because of the following informalities:

5.	Claims 15 and 22-25 each recite “The method for forming an interconnect structure as claimed in” which should reach recite “The method for forming the interconnect structure as claimed in” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11, 13, 15, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7.	Claim 11 recites “forming the blocking layer on the metal line comprises forming a modification layer covering the metal line and exposing the first dielectric layer”.
	The relationship between “the blocking layer” and “a modification layer” is unclear. The manner in which the claim is currently recited newly introduces “a modification layer” as a separate layer without defining any relationship with the blocking layer, but see Applicant’s [0061] “The blocking layer 142 is a modification layer, such as self-assembled monolayer (SAM)” and is directed towards a material 
	All claims depending on claim 11 incorporate the same issues.
For the purposes of compact prosecution, the interpretation will be taken that “a modification layer” is describing a material of the blocking layer and that the dielectric is exposed from the modification layer material of the blocking layer.

8.	Claim 13 recites “the modification layer”. There is insufficient antecedent basis for this limitation in the claim.
	The limitation is introduced in claim 11 from which the current claim does not depend.
	For the purposes of compact prosecution, the interpretation will be taken that “a modification layer” is describing a material of the blocking layer.

9.	Claim 22 recites in line 7 “etching the metal bulk and the glue layer to form the metal line over the via”.
The current claim depends on claim 21 which recites in lines 3-4 “forming a first dielectric layer surrounding the metal line, wherein the metal line is sandwiched between a first portion and a second portion of the first dielectric layer”. It is indefinite as to how the metal line is sandwiched between portions of the first dielectric layer and also formed over a via in a third dielectric layer by etching the metal bulk and the glue layer in the third dielectric layer.


Claim 23 recites in lines 2-3 “forming an etching stop layer along … an upper surface and a sidewall of the second dielectric block” and in line 5 “wherein the second dielectric block is formed over the etching stop layer”.
	It is indefinite as to how the etching stop layer is formed along at least an upper surface of the second dielectric block and the second dielectric block is also formed over the etching stop layer. See Applicant’s Fig. 1K and 4C etch stop layer element 154 on second dielectric block (one of the elements 152), but neither of the elements 152 are on the etch stop layer element 154.

11.	Claim 24 recites “the etching stop layer”, “the sidewall of the second dielectric block”, “the upper surface of the second dielectric block”.
There is insufficient antecedent basis for these limitations in the claim. Claim 23 introduces each of the quoted limitations but the current claim depends on claim 21 and not claim 23.
	For the purposes of compact prosecution, the interpretation will be taken that an etching stop is formed at least along a sidewall of the second dielectric block and an upper surface of the second dielectric block in order for there to be a first portion and second portion of the etching stop layer to be removed.

12.	Claim 25 recites “before forming the first dielectric layer surrounding the metal line:” and “forming a first catalyst layer and a second catalyst layer on the first portion and the second portion of the first dielectric layer”.
	It is indefinite how a first and second catalyst layer can be formed on first and second portions of the first dielectric layer prior to forming the first dielectric layer surrounding the metal line.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2016/0118335 A1), hereinafter as Lee, in view of Debord et al. (US 2015/0349023 A1), hereinafter as Debord.

14.	Regarding Claim 1, Lee discloses a method for forming an interconnect structure (see Figs. 1-14 and see [0004] “formation of an interconnect structure”), comprising:
	forming a metal line (center element 28, see [0014] “contact plugs 28”) over a substrate (element 20, see [0010] “substrate 20”);
forming a first dielectric layer (element 24, see [0012] “Inter-Layer Dielectric (ILD) 24”) surrounding the metal line;
selectively forming a dielectric block (see Fig.  1 element 30, see [0015] “Inter-Metal Dielectric (IMD) layer 30”) over the first dielectric layer;
forming a second dielectric layer (element 42, see [0118] “IMD layer 42”) over the dielectric block and the metal line;
etching the second dielectric layer to form a via hole (see Figs. 2-4 elements 44 & 46) corresponding to the metal line; and
filling the via hole with a conductive material (see Figs. 5-8 conductive material of elements 54A/54 and 54B/48/54, see [0032] “Via 54 includes lower portion 48 (also referred to as 54B) and an upper portion 54A”).
	Lee does not appear to explicitly disclose without forming the dielectric block on the metal line.
	Debord discloses without forming the dielectric block on the metal line (see Figs. 2E-H metal line element 128 has a three-dimensional structure which does not vertically overlap with dielectric block element 176, see [0016-0017, 0038]).
	The three-dimensional structure of the metal line with respect to the dielectric block of Debord is incorporated as the three-dimensional structure of the metal line with respect to the dielectric block of Lee. The combination discloses without forming the dielectric block on the metal line (Note, the manner in which the claim is currently recited does not specify the step of the manufacturing process during which the dielectric block is on the metal line).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate without forming the dielectric block on the metal line as taught by Debord as without forming the dielectric block on the metal line of Lee because the combination provides a contact for electrical connections to source/drain regions of the transistor which accommodate lateral aspect ratios of 1:1 to 1.5:1 among others (see Debord [0017]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known source/drain contact plug shape for another in a similar device to obtain predictable results (see Debord Figs. 2E-H and [0016-0017, 0038] and see Lee [0014]).
Claim 2, Lee and Debord disclose the method for forming the interconnect structure as claimed in claim 1, further comprising:
selectively forming a catalyst layer (see Lee element 26, see [0013] “Etch stop layer 26 may comprise silicon carbide, silicon nitride, silicon oxynitride, silicon carbo-nitride, or the like.”;
Note, the manner in which the claim is currently recited does not specify a material or other limitations which limit the material other than the name “catalyst” which does not distinguish from Lee) on the first dielectric layer without forming the catalyst layer on the metal line (see Lee, Debord incorporated, element 26 is on element 24 not on element 28), wherein the dielectric block is selectively formed on the catalyst layer (see Lee).

16.	Regarding Claim 5, Lee and Debord disclose the method for forming the interconnect structure as claimed in claim 1, further comprising:
before forming the second dielectric layer over the dielectric block and the metal line, forming an etching stop layer (see Lee element 40, see [0019] “Etch stop layer 40”) along the dielectric block and the metal line,
wherein the second dielectric layer is etched until the etching stop layer is exposed (see Figs. 3-4 and [0019] “As shown in FIG. 4, an anisotropic etching is then performed to etch IMD layer 42 in order to form trenches 46. At the same time trenches 46 are formed, via opening 44 extends down to etch stop layer 40.”).

17.	Regarding Claim 9, Lee and Debord disclose the method for forming the interconnect structure as claimed in claim 1, wherein forming the metal line over the substrate comprises:
forming a metal material (see Lee element 28 and [0014] “contact plugs 28 are formed of a material selected from tungsten, aluminum, copper, titanium, tantalum”) over the substrate; and
patterning the metal material (see Lee element 28 is provided in spaced apart patterns;
Note, the manner in which the claim is currently recited does not provide a specific method for “patterning” other than a process which results in the metal material to have a pattern which does not distinguish from Lee.).

18.	Claim 3 is rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2016/0118335 A1), hereinafter as Lee, in view of Seo et al. (US 2019/0148289 A1), hereinafter as Seo, in view of Ahn et al. (US 2019/0305098 A1), hereinafter as Ahn.

19.	Regarding Claim 3, Lee and Debord disclose the method for forming the interconnect structure as claimed in claim 2.
Lee and Debord do not explicitly disclose wherein the catalyst layer includes an oxide of Al, Ti, Zr, Hf, or Y.
	Ahn discloses wherein the catalyst layer includes an oxide of Al, Ti, Zr, Hf, or Y (see [0067] “The etch stop layer 164 may include a material … e.g., silicon nitride, silicon oxynitride, or aluminum oxide” Selected as aluminum oxide) and the dielectric block includes silicon oxide (see [0067] “The second interlayer insulation layer 166 may include, e.g., silicon oxide”).
	The material of the catalyst layer, etch stop material, and dielectric block material as taught by Ahn is incorporated as the catalyst layer, etch stop material, and dielectric block material of Lee. The combination discloses wherein the catalyst layer includes an oxide of Al, Ti, Zr, Hf, or Y.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the catalyst layer includes an oxide of Al, Ti, Zr, Hf, or Y as taught by Ahn as wherein the catalyst layer includes an oxide of Al, Ti, Zr, Hf, or Y of Lee and Debord because the combination allows for a material having an etch selectivity with respect to the etched 

20.	Claim 4 is rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2016/0118335 A1), hereinafter as Lee, in view of Seo et al. (US 2019/0148289 A1), hereinafter as Seo, in view of Ahn et al. (US 2019/0305098 A1), hereinafter as Ahn, in view of Hill et al. (US 2006/0046518 A1), hereinafter as Hill.

21.	Regarding Claim 4, Lee and Debord and Ahn disclose the method for forming the interconnect structure as claimed in claim 2.
Lee and Debord and Ahn do not explicitly disclose wherein selectively forming the dielectric block on the catalyst layer comprises introducing a precursor including alkoxy silanol or aryloxy silanol to the catalyst layer.
	Hill discloses wherein selectively forming the dielectric block on the catalyst layer comprises introducing a precursor including alkoxy silanol or aryloxy silanol to the catalyst layer (see [0029] catalyst material aluminum oxide element 28 is exposed to a silanol precursor material such as tris(alkoxy)silanol to form silicon oxide dielectric block material element 32).
	The method of forming the dielectric block on the catalyst using a precursor as taught by Hill is incorporated as the method of forming the dielectric block on the catalyst using a precursor of Lee and Debord and Ahn. The combination discloses wherein selectively forming the dielectric block on the catalyst layer comprises introducing a precursor including alkoxy silanol or aryloxy silanol to the catalyst layer.
wherein selectively forming the dielectric block on the catalyst layer comprises introducing a precursor including alkoxy silanol or aryloxy silanol to the catalyst layer as taught by Hill as wherein selectively forming the dielectric block on the catalyst layer comprises introducing a precursor including alkoxy silanol or aryloxy silanol to the catalyst layer of Lee and Debord and Ahn because the combination provides a deposition rate that is 12% higher than the rate of previously known deposition processes and may form a thick layer (see Hill [0034]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known method of forming silicon oxide on aluminum oxide for another to obtain predictable results of using a precursor of alkloxy silanol.

22.	Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as obvious over Yoon et al. (US 2017/0069570 A1), hereinafter as Yoon, in view of Debord et al. (US 2015/0349023 A1), hereinafter as Debord.

23.	Regarding Claim 1, Yoon discloses a method for forming an interconnect structure (see Figs. 5-15), comprising:
	forming a metal line (element 135, see [0083] “second contact plug 135”) over a substrate (element 100, see [0078] “substrate 100”);
forming a first dielectric layer (element 120, see [0081] “first interlayer insulating layer 120”) surrounding the metal line;
selectively forming a dielectric block (element 174, see [0089] “second interlayer insulating layer 174”) over the first dielectric layer;
forming a second dielectric layer (element 178, see [0089] “third interlayer insulating layer 178”) over the dielectric block and the metal line;
etching the second dielectric layer to form a via hole (see Figs. 9-11 and see [0090] “etching process of etching the third interlayer insulating layer 178”) corresponding to the metal line; and
filling the via hole with a conductive material (see Fig. 12 elements 180 & 182 and see [0093] “first metal barrier layer 180” and “first interconnection lines 182”).
	Yoon does not appear to explicitly disclose without forming the dielectric block on the metal line.
	Debord discloses without forming the dielectric block on the metal line (see Figs. 2E-H metal line element 128 has a three-dimensional structure which does not vertically overlap with dielectric block element 176, see [0016-0017, 0038]).
	The three-dimensional structure of the metal line with respect to the dielectric block of Debord is incorporated as the three-dimensional structure of the metal line with respect to the dielectric block of Yoon. The combination discloses without forming the dielectric block on the metal line (Note, the manner in which the claim is currently recited does not specify the step of the manufacturing process during which the dielectric block is on the metal line).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate without forming the dielectric block on the metal line as taught by Debord as without forming the dielectric block on the metal line of Yoon because the combination provides a contact for electrical connections to source/drain regions of the transistor which accommodate lateral aspect ratios of 1:1 to 1.5:1 among others (see Debord [0017]);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known source/drain contact plug shape for another in a similar device to obtain predictable results (see Debord Figs. 2E-H and [0016-0017, 0038] and see Yoon Figs. 5-15 and [0078 & 0083]).

Claim 5, Yoon and Debord disclose the method for forming the interconnect structure as claimed in claim 1, further comprising:
before forming the second dielectric layer over the dielectric block and the metal line, forming an etching stop layer (see Yoon element 176, see [0089] “second etch stop layer 176”) along the dielectric block and the metal line,
wherein the second dielectric layer is etched until the etching stop layer is exposed (see Yoon Fig. 10 and [0090]).

25.	Regarding Claim 6, Yoon and Debord disclose the method for forming the interconnect structure as claimed in claim 5, further comprising:
before filling the via hole with the conductive material, etching away a first portion of the etching stop layer formed along an upper surface of the metal line to extend the via hole to the metal line (see Yoon Figs. 10-11 and [0091]).

26.	Regarding Claim 7, Yoon and Debord disclose the method for forming the interconnect structure as claimed in claim 6, wherein the via hole further exposes a second portion of the etching stop layer formed along an upper surface of the dielectric block before etching away the first portion of the etching stop layer (see Yoon Figs. 10-11 element 176 is exposed with two portions, the first portion is removed in Fig. 11 and the second portion remains).

27.	Regarding Claim 8, Yoon and Debord disclose the method for forming the interconnect structure as claimed in claim 7, wherein etching away the first portion of the etching stop layer comprises etching away the second portion of the etching stop layer to expose a portion of the dielectric block (see Yoon Fig. 11 portion of element 174 is exposed).
Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2016/0118335 A1), hereinafter as Lee, in view of Saito et al. (US 2003/0089928 A1), hereinafter as Saito.

29.	Regarding Claim 10, Lee discloses a method for forming an interconnect structure (see Figs. 1-14 and see [0004] “formation of an interconnect structure”), comprising:
	forming a first interconnect layer (center element 32, includes elements 34 and 36, see [0016] “conductive lines 32 include diffusion barrier layers 34 and copper-containing material 36”) over a substrate (element 20, see [0010] “substrate 20”), wherein the interconnect layer comprises a metal line through a first dielectric layer (element 30, see [0015] “Inter-Metal Dielectric (IMD) layer 30”);
forming a blocking layer (element 38, see [0017] “metal caps 38”) on the metal line;
forming a dielectric block (see Fig. 4 element 40, see [0018] “etch stop layer 40 is formed of silicon carbide, silicon nitride, silicon oxynitride, silicon carbo-nitride, or the like”) covering the first dielectric layer without covering the blocking layer (see Fig. 4); and
forming a second interconnect layer (see Figs. 5-8 conductive material of elements 54A/54 and 54B/48/54, see [0032] “Via 54 includes lower portion 48 (also referred to as 54B) and an upper portion 54A”) over the first interconnect layer and the dielectric block, wherein the second interconnect layer comprises a via (see Figs. 2-4 elements 44 & 46) which extends through a second dielectric layer (element 42, see [0118] “IMD layer 42”) and connects to the metal line (see Fig. 8 and [0031-0032] electrical connection between the first and second interconnect layers through the via).
Lee does not explicitly disclose the second interconnect layer lands on the metal line.
Saito discloses the second interconnect layer lands on the metal line (see Figs. 11-16 the second interconnect layer elements P2 & M2 lands on the metal line element M1 by removing at least a portion of the blocking layer element CM1, see [0163-0164 & 0169] element M1 is a first-level interconnect, P2 
The removal of at least a portion of the blocking layer such that the second interconnect layer lands on the metal line as taught by Saito is incorporated as the removal of at least a portion of the blocking layer such that the second interconnect layer lands on the metal line of Lee. The combination discloses the second interconnect layer lands on the metal line.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the second interconnect layer lands on the metal line as taught by Saito as the second interconnect layer lands on the metal line of Lee because the combination allows a reduction in resistance by allowing the first interconnect to be in direct contact with the second interconnect which makes it possible to diminish a generation ratio of voids at the interface and improve electromigration resistance (see Saito [0191]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known first interconnect and second interconnect connection for another in a similar device where the two are listed as alternatives (see Saito Figs. 11-16 and see embodiment 7 particularly [0350] “In addition, a step of removing the tungsten film CM1 from the bottom of the contact hole C2 can be omitted so that the number of fabrication steps can be reduced compared with that of Embodiment 1.”).

30.	Regarding Claim 11, insofar as the claim can be interpreted and understood, Lee and Saito disclose the method for forming the interconnect structure as claimed in claim 10, wherein forming the blocking layer on the metal line comprises forming a modification layer (see Lee Fig. 1 and [0017] “metal caps 38” and associated material – note, the manner in which the claim is currently recited does  covering the metal line and exposing the first dielectric layer (see Lee Fig. 1).

31.	Regarding Claim 13, insofar as the claim can be interpreted and understood, Lee and Saito disclose the method for forming the interconnect structure as claimed in claim 10, further comprising:
removing at least a portion of the modification layer after forming the dielectric block covering the first dielectric layer (see Lee Figs. 4-5 and Saito Figs. 12-16, a portion of the modification layer, blocking layer, element 38 of Lee is removed after forming the dielectric block element 40).

32.	Claim 14 is rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2016/0118335 A1), hereinafter as Lee, in view of Saito et al. (US 2003/0089928 A1), hereinafter as Saito, in view of Seo et al. (US 2019/0148289 A1), hereinafter as Seo.

33.	Regarding Claim 14, Lee and Saito disclose the method for forming the interconnect structure as claimed in claim 10.
Lee and Saito do not disclose further comprising: forming a catalyst layer on the first dielectric layer after forming the blocking layer on the metal line, wherein the dielectric block is selectively formed on the catalyst layer, and wherein the blocking layer prevents the catalyst layer from being formed directly above the metal line.
Seo discloses forming a catalyst layer on the first dielectric layer prior to forming the dielectric block (see Figs. 12-13 catalyst layer element 202, see [0048] “material compositions of the second region 202 of the first interlayer insulating film are uniformly provided throughout the second region 202”;

Note, element 310 is the metal line, element 201 is the first dielectric layer, element 213 is the dielectric block, element 203 is the second dielectric layer, and element 410 is the second interconnect layer).
The catalyst layer on the first dielectric layer prior to forming the dielectric block as taught by Seo is incorporated as a catalyst layer on the first dielectric layer prior to forming the dielectric block of Lee and Saito. The combination discloses further comprising: forming a catalyst layer on the first dielectric layer after forming the blocking layer on the metal line, wherein the dielectric block is selectively formed on the catalyst layer, and wherein the blocking layer prevents the catalyst layer from being formed directly above the metal line (see Lee Figs. 1-2 the incorporated catalyst layer is formed on the first dielectric layer element 30 prior to forming the dielectric block element 40, after forming the blocking layer element 38 on the metal line element 32, wherein the dielectric block is selectively formed on the catalyst layer in Fig. 4 of Lee, and wherein the blocking layer prevents the catalyst layer from being formed directly above the metal line because an opening is formed over the metal line to form the second interconnect layer and because the blocking layer is physically between any layer above and the metal line until the opening for the via is etched).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising: forming a catalyst layer on the first dielectric layer after forming the blocking layer on the metal line, wherein the dielectric block is selectively formed on the catalyst layer, and wherein the blocking layer prevents the catalyst layer from being formed directly above the metal line as taught by Seo as further comprising: forming a catalyst layer on the first dielectric layer after forming the blocking layer on the metal line, wherein the dielectric block is selectively formed on the catalyst layer, and wherein the blocking layer prevents the catalyst layer from being formed directly above the metal line of Lee and Saito because the added catalyst layer allows for modification of the shape of the sidewalls of the via portion of the second interconnect layer to be curved or stepped shape as desired (see Seo at least Figs. 6-9 and [0096] “The third upper wiring 430 may include one sidewall and the other sidewall having different shapes.”) and reduce a short circuit phenomenon (see Seo [0081] “it is possible to reduce a short circuit phenomenon not only between the first upper wiring 410 and the via 310 but also between the first upper wiring 410 and the lower wiring 110”); also see Seo Figs. 7-9 and 15-18 the sidewall shape of the via portion is provided as alternatives

34.	Claim 12 is rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2016/0118335 A1), hereinafter as Lee, in view of Saito et al. (US 2003/0089928 A1), hereinafter as Saito, in view of Shih et al. (US 8,193,087 B2), hereinafter as Shih.

35.	Regarding Claim 12, Lee and Saito disclose the method for forming the interconnect structure as claimed in claim 10.
Lee and Saito do not appear to explicitly disclose further comprising: performing a surface treatment process on the metal line before forming the blocking layer on the metal line, wherein the surface treatment process is a reduction process or an oxidation process.
Shih discloses performing a surface treatment process on the metal line before forming the blocking layer on the metal line, wherein the surface treatment process is a reduction process or an oxidation process (see Figs. 2-7C, particularly Fig. 5A shows a surface treatment process on the metal line element 32 of an oxidation process element 39 before forming the blocking layer element 48 in Figs. 7A-C; see Column 4 lines 40-64 and Column 5 lines 35-42).
performing a surface treatment process on the metal line before forming the blocking layer on the metal line, wherein the surface treatment process is a reduction process or an oxidation process.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate performing a surface treatment process on the metal line before forming the blocking layer on the metal line, wherein the surface treatment process is a reduction process or an oxidation process as taught by Shih as performing a surface treatment process on the metal line before forming the blocking layer on the metal line, wherein the surface treatment process is a reduction process or an oxidation process of Lee and Saito because the combination provides advantage by allowing control in a thickness of the oxide layer and subsequently can control a thickness of the removed oxide layer, and if a thickness of the oxide is greater than the desired thickness, only an upper portion of the oxide can be removed and the lower portion can be reduced to the metal which also provides better controlled preparation for the subsequent formation of the blocking layer (see Shih Column 4 lines 40-67 and Column 5 lines 1-13 & 35-42).

36.	Claims 21 and 24 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2016/0118335 A1), hereinafter as Lee, in view of Seo et al. (US 2019/0148289 A1), hereinafter as Seo.

37.	Regarding Claim 21, Lee discloses a method for forming an interconnect structure (see Figs. 1-14 and see [0004] “formation of an interconnect structure”), comprising:
	forming a metal line (center element 32, includes elements 34 and 36, see [0016] “conductive lines 32 include diffusion barrier layers 34 and copper-containing material 36”) over a substrate (element 20, see [0010] “substrate 20”);
forming a first dielectric layer (element 30, see [0015] “Inter-Metal Dielectric (IMD) layer 30”) surrounding the metal line, wherein the metal line is sandwiched between a first portion and a second portion of the first dielectric layer (first left portion and second right portion);
forming a second dielectric layer (see Figs. 5-8 conductive material of elements 54A/54 and 54B/48/54, see [0032] “Via 54 includes lower portion 48 (also referred to as 54B) and an upper portion 54A”) over and the metal line; and
etching the second dielectric layer to form a via hole (see Figs. 2-4 elements 44 & 46, see [0032] “Via 54 includes lower portion 48 (also referred to as 54B) and an upper portion 54A”) through a portion of the second dielectric layer.
	Lee does not disclose forming a first dielectric block and a second dielectric block over the first portion and the second portion of the first dielectric layer respectively; forming the second dielectric layer over the first dielectric block, the second dielectric block, wherein the second dielectric layer extends between the first dielectric block and the second dielectric block; etching the second dielectric layer to form a via hole through a portion of the second dielectric layer between the first dielectric block and the second dielectric block.
	Seo discloses forming a first dielectric block (see Fig. 13 first left dielectric block element 202, see [0041] “The second region 202 of the interlayer insulating film 200”) and a second dielectric block (see Fig. 13 second right dielectric block element 202) over the first portion and the second portion of the first dielectric layer (see Fig. 13 first left portion and second right portion, with respect to metal line element 310, of the first dielectric layer element 201, see [0041] “first region 201 of the interlayer insulating film 200”) respectively;
over the first dielectric block, the second dielectric block, wherein the second dielectric layer extends between the first dielectric block and the second dielectric block (see Figs. 14-15);
etching the second dielectric layer to form a via hole through a portion of the second dielectric layer between the first dielectric block and the second dielectric block (see Fig. 15 via hole element TU and [0122]).
	The first and second dielectric block as taught by Seo are incorporated as first and second dielectric block of Lee. The combination discloses forming a first dielectric block and a second dielectric block over the first portion and the second portion of the first dielectric layer respectively; forming the second dielectric layer over the first dielectric block, the second dielectric block, wherein the second dielectric layer extends between the first dielectric block and the second dielectric block; etching the second dielectric layer to form a via hole through a portion of the second dielectric layer between the first dielectric block and the second dielectric block (The first and second dielectric block incorporated in Lee between Fig. 1 and 2 between elements 30 and 40, wherein Lee’s elements 32, 30, 40, 42 correspond to Seo elements 310, 201, 213, 203 respectively).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate forming a first dielectric block and a second dielectric block over the first portion and the second portion of the first dielectric layer respectively; forming the second dielectric layer over the first dielectric block, the second dielectric block, wherein the second dielectric layer extends between the first dielectric block and the second dielectric block; etching the second dielectric layer to form a via hole through a portion of the second dielectric layer between the first dielectric block and the second dielectric block as taught by Seo as forming a first dielectric block and a second dielectric block over the first portion and the second portion of the first dielectric layer respectively; forming the second dielectric layer over the first dielectric block, the second dielectric block, wherein the second dielectric layer extends between the first dielectric block and the second dielectric block; etching the second dielectric layer to form a via hole through a portion of the second dielectric layer between the first dielectric block and the second dielectric block of Lee because the combination allows modification of the shape of the sidewalls of the via portion of the second interconnect layer to be curved or stepped shape as desired (see Seo at least Figs. 6-9 and [0096] “The third upper wiring 430 may include one sidewall and the other sidewall having different shapes.”) and reduce a short circuit phenomenon (see Seo [0081] “it is possible to reduce a short circuit phenomenon not only between the first upper wiring 410 and the via 310 but also between the first upper wiring 410 and the lower wiring 110”); also see Seo Figs. 7-9 and 15-18 the sidewall shape of the via portion is provided as alternatives.

38.	Regarding Claim 24, insofar as the claim can be interpreted and understood despite the 112 issues, Lee and Seo disclose the method for forming an interconnect structure as claimed in claim 21, wherein etching the second dielectric layer to form the via hole comprises removing a first portion of the etching stop layer along the sidewall of the second dielectric block and a second portion of the etching stop layer along the upper surface of the second dielectric block (see Lee Figs. 1-2 and Seo Figs. 13-15, forming the via hole comprises removing a first portion of the etching stop layer, element 213 of Seo and element 40 of Lee, along a sidewall of the second dielectric block towards the bottom portion of the via and a second portion of the etching stop layer along the upper surface of the second dielectric block within the via hole above the bottom portion).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818